Case 1:18-cr-20685-KMW Document 448 Entered on FLSD Docket 07/15/2021 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 18-CR-20685-WILLIAMS/TORRES

  UNITED STATES OF AMERICA

  vs.

  GUSTAVO ADOLFO HERNANDEZ FRIERI,

                 Defendant.
                                                    /

  IN RE:

  OLYMPIA DE CASTRO,

                 Third-Party Petitioner.
                                                    /

        RESPONSE TO DEFENDANT’S “JOINDER” TO OLYMPIA DE CASTRO’S
              RESPONSE TO GOVERNMENT’S MOTION TO COMPEL

         The United States of America, through the undersigned Assistant United States Attorneys,

  respectfully responds to Defendant’s “Joinder in ECF#427 ‘Olympia De Castro’s Response to the

  Government’s Motion to Compel Discovery Responses’” (“Response”) (ECF No. 444).

         Defendant does not merely “join” De Castro’s response. Rather, he seeks to add additional

  argument in support of a purported joint defense agreement (“JDA”) between him and De Castro

  to allege the common-interest doctrine. Notwithstanding Defendant’s belated filing of the

  Response, it suffers from the same fatal flaw as De Castro’s response—Defendant fails to meet his

  burden to establish a valid JDA that would support the common-interest doctrine. And, to the

  extent he asserts a “legal” interest in the subject property, it serves only to underscore that the

  Court should deny De Castro’s third-party petition.




                                                  1
Case 1:18-cr-20685-KMW Document 448 Entered on FLSD Docket 07/15/2021 Page 2 of 4




      Like De Castro, Defendant fails to proffer a “legal” interest that supports the purported
          JDA, and De Castro must produce responsive communications with Defendant.
             Defendant’s untimely 1 Response, to “join” De Castro’s response to the Government’s

  motion to compel, fails to cure the fundamental flaw in De Castro’s assertion of a JDA.

             Defendant seeks to define the common “legal” interest as “to overcome the efforts of the

  government in pending litigation to forfeit assets, and secure those assets for Ms. De Castro to

  provide for their three children.” (Resp. at 2.) Even assuming arguendo that is a shared interest,

  that does not proffer that Defendant has a legal interest in the approximately $900,000 in dispute

  (the “Subject Asset”), the litigation, or the litigation’s outcome.

             What’s more, this argument runs counter to De Castro’s entire case, which is that the

  ownership interest underlying the Subject Asset was hers since 2015. (ECF No. 296 at 2.)

  According to De Castro, “[i]t is the proceeds of this sale—proceeds not owned by Hernandez and

  utterly unconnected to the present criminal matter—that the Government proposes to take.” (Id.)

  Of course, what Defendant and De Castro now attempt to dance around is that De Castro did not

  exclusively own the Subject Asset as she now claims. In other words, if the common-interest

  doctrine applies, then both De Castro and Defendant recognize that Defendant had an interest in

  the property that was forfeited to the United States. (ECF No. 280.)

             Defendant has asserted nothing more than he has a rooting interest in the outcome of this

  litigation (and prior civil litigation)—that he hopes De Castro establishes a superior legal interest

  to the Government in the subject assets, 21 U.S.C. § 853(n)(6)(A), so that she can use those assets

  to provide for their shared children. That rooting interest is insufficient to establish a JDA or

  common-interest privilege. Del Monte Int'l GMBH v. Ticofrut, S.A., 2017 WL 1709784, at *7 (S.D.



  1
      De Castro filed her response on June 16, 2021 (ECF No. 427); the Government replied on June 23 (ECF No. 431).


                                                           2
Case 1:18-cr-20685-KMW Document 448 Entered on FLSD Docket 07/15/2021 Page 3 of 4




  Fla. May 2, 2017); McCullough v. Fraternal Ord. of Police, Chi. Lodge 7, 304 F.R.D. 232, 240

  (N.D. Ill. 2014). 2

            Defendant also seeks to rely, without evidentiary support (e.g., a declaration), on the fact

  that his attorneys and Mr. Rasco may have believed (erroneously) that otherwise privileged

  communications could be shared. (Resp. at 3-5.) He then argues that those (erroneous) beliefs

  establish that the common-interest doctrine precludes waiver. 3 (Id.) Tellingly, Defendant cites

  nothing to support the proposition that if attorneys believe privileged communications can be

  shared with third parties, and tell the client (incorrectly) that communications can be shared with

  third parties, this precludes waiver. To the contrary, every case cited by the Government in its

  briefing on this issue establishes that is wrong—those courts uniformly held any privileged was

  waived by disclosing to third parties (even third parties with a “rooting” interest) because there

  was no common “legal” interest supporting the common-interest doctrine. (See Mot, ECF No. 421;

  Reply.)

            The same is true here. Absent a common “legal” interest, the common-interest doctrine

  does not apply and by sharing otherwise privileged communications with third parties Defendant

  and De Castro have waived privilege. Attorneys’ erroneous beliefs otherwise cannot change the

  law.


  2
   Defendant seeks to distinguish McCollough “because that case involved the same lawyer representing two different
  parties, not the lawyer for one party communicating with the client of another lawyer in the joint defense.” (Resp. at
  2 n.1.) He fails to explain how that makes any difference. The Government cited McCollough for the proposition that
  a “shared rooting interest in the ‘successful outcome of a case’ is not a common legal interest.” McCullough, 304
  F.R.D. at 240. The focus thus is on the parties’ respective interests—not how many attorneys are involved.
  3
    The Government also is not sure how the no-contact rule applies, insofar as the Defendant’s criminal defense in the
  above-captioned criminal case would have been unrelated to the separate civil matter De Castro filed in state court,
  unless relevant to the Defendant’s criminal financial liability. Indeed, De Castro’s petition calls the criminal matter
  “utterly unrelated” to the Subject Asset. (ECF No. 296 at 2.) The Government notes that Defendant never disclosed
  the Subject Asset to the Government in his financial disclosure form, filed in the criminal prosecution. (See ECF No.
  238-4.) Now, Defendant claims a “legal” interest in the Subject Asset. This underscores how Defendant sought to
  shield his interest in the Subject Asset previously, but now alleges an interest in that asset, in efforts to impede final
  forfeiture—contrary to his plea agreement. (ECF No. 163 ¶¶ 7, 13-14.)

                                                              3
Case 1:18-cr-20685-KMW Document 448 Entered on FLSD Docket 07/15/2021 Page 4 of 4




                                     CONCLUSION

         The Court should grant the Government’s motion and compel De Castro to produce

  complete discovery responses

                                         Respectfully submitted,

                                         JUAN ANTONIO GONZALEZ
                                         ACTING UNITED STATES ATTORNEY

                                         By:            /s/
                                         Joshua Paster, Court ID No. A5502616
                                         Nalina Sombuntham
                                         Assistant United States Attorneys
                                         99 N.E. 4th Street, 7th Floor
                                         Miami, Florida 33132-2111
                                         Telephone: (305) 961-9342
                                         Facsimile: (305) 536-4089
                                         joshua.paster@usdoj.gov
                                         nalina.sombuntham2@usdoj.gov
                                         Counsel for United States of America




                                            4
